Title: From John Adams to François Adriaan Van der Kemp, 23 April 1807
From: Adams, John
To: Van der Kemp, François Adriaan



Dr Sir
Quincy April 23. 1807

you have Spent your Winter with delight as well as Industry. My Moments have neither produced pleasure or improvements to be compared to yours. I am obliged to be very œconomical of my sight. Though I can See very well, with Glasses, or without them My Eyes cannot bear fatigue as they did when they were young. you have Sett me a Task that will infallibly make me blind before it will be finished.
Mr James Otis was a great Schollar, a great Philosopher a great Mathematician, a great Lawyer, a great Politician who possessed the most commanding oratorical Powers of any Man I ever knew. He was the first assertor at the Bar in the Legislature and in Print of the Rights of the Colonies against the unjust unconstitutional and illegal Claims of the British Parliament. He conducted the Town of Boston which was the great Wheel on which the Politicks of the Massachusetts Bay and the whole Continent turned from the year 1760 to the year 1770, during which ten years the Principles of the Revolution were introduced, propagated and established through the Colonies; with a Wisdom, Caution and Fortitude that no other Man possessed. He ruined his Health and injured his Fortune by his Exertions, and at last loss his Reason. Heaven in compassion to him, I hope Struck him dead with a Flash of Lightning, and though his Body did not ascend like the Prophet in Car of fire, He went to Heaven in as short a time and with as much Ease. Justice has never been done him in American History and never will be done him.
My Knowledge of Beaumarchais’s Claim is not such as can be admitted in Testimony, as it is only from Hearsay. And the Persons from whom I heard it are all dead. But how came Beaumarchais possessed of Millions of Money? A poor Advocate and Comedian, he never was worth an hundredth Part of the Money. No Such Company as Roderique Hortales & Co ever existed. No Such Persons were ever known. It was all a political Intrique to disguise, the real fact. The Money was an Absolutle And free Gift from the King. This is my Opinion founded on the Declaration of Mr. Arthur Lee to whom the original Communication of the Kings design was first communicated by Beaumarchais himself. I could write a sheet full of Conjectures and probabilities but I hate to think upon the subject. If Congress would make a free Gift of the Money to the King of France Louis 16 I mean or his Child, I should rejoice in it but neither Beaumarchais, Bonaparte or Talleyrande have any right to it more than you have. John Wilks and another Gentleman were present when the offer was made to Arthur Lee.
Your Remarks upon Selfridges Tryal are very natural. I never Saw the Faces of the rash Man or the rash Boy. It is astonishing that the long continued Libels and Slanders of the old one, have not produced more tragical Effects, long ago. A persevering Course of malicious falshoods for more than twenty Years, have scarcely left an honest Man in the State unslandered. The Cause was a very critical and nice one, and was I believe decided according to Justice as well as Law. If Luzac had been his Prosecutor!!!—I can proceed no farther!
Alass! Luzac! Alass Leyden! You had not heard the horrid News. I withheld it from you as long as I could, well knowing that your Grief was would last as long as your Life. I received the inclosed Letter from Mr Cremer, who is an entire Stranger to me, and it has been inserted in the Anthology. I pray you to return them to me as Soon as possible. I can Say nothing that will alleviate your Feelings or my own. Luzac has not left upon Earth a worthier Man. The last Winter has removed an amazing Number of my old Friends and Acquaintances, but not one has affected me So much as this. Why is my Life protracted, when So many younger and more Usefull are taken Away?
I intended to say Something about Gun Boats, but I can add nothing after the Story of Leyden, but that I feel the more attached to you for this very misfortune.
J. Adams